   Case 3:20-cv-00064-DHB-BKE Document 23 Filed 02/12/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA                  U.S.G         CURT
                            DUBLIN DIVISION                                          !




SHERWIN PERKINS,




PHYSICAL THERAPIST RON PRIMUS,
et al.,




     The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit,

     IT   IS   HEREBY ORDERED   that   the   mandate   of   the   United    States


Court of Appeals for the Eleventh Circuit is made the order of this

Court.


     SO ORDERED,




                                   DUDLEY H. BO^&,
                                   UNITED    STATE'S DISTRICT
                                                                   ^COURT
                                   SOUTHERN DISTRICT        OF    GEORGIA
